Citation Nr: 0901902	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  05-40 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for residual symptoms 
from head trauma and concussion.

3.  Entitlement to service connection for unspecified mental 
disorder, other than PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Daniel S. Lee, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1985 to February 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Roanoke, Virginia.


FINDING OF FACT

The veteran has not been diagnosed with PTSD or any other 
mental disorder, nor has he been diagnosed with any residual 
symptoms from head trauma and concussion suffered during 
service.


CONCLUSIONS OF LAW

1.  The veteran's claimed PTSD was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1137, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159, 3.303, 3.304, 3.307, 3.309 (2008).

2.  The veteran's claimed residual symptoms from head trauma 
and concussion are not related to an in-service injury or 
illness.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.303, 
3.304, 3.307, 3.309 (2008).

3.  The veteran's claimed unspecified mental disorder was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 3.303,3.304, 3.307, 3.309 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Applicable laws and regulations

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1131; 38 C.F.R. 
§ 3.303(a).  Service connection requires competent evidence 
showing: (1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Specifically with regard to claims for PTSD, a favorable 
finding of service connection requires medical evidence 
showing a diagnosis of the condition; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f); see 
also Cohen v. Brown, 10 Vet. App. 128, 138 (1997) (citing 
Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996)).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).

If the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.

Where, however, VA determines that the veteran did not engage 
in combat with the enemy and was not a POW, or the claimed 
stressor is not related to combat or POW experiences, the 
veteran's lay statements, by themselves, will not be enough 
to establish the occurrence of the claimed stressor.  
Instead, the record must contain service records or other 
credible evidence corroborating the stressor.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d) and (f); Gaines v. West, 11 
Vet. App. 353, 357-58 (1998).

Such corroborating evidence cannot consist solely of after-
the-fact medical evidence containing an opinion as to a 
causal relationship between PTSD and service.  See Moreau v. 
Brown, 9 Vet. App. 389, 396 (1996).  The Board observes, 
however, that in Pentecost v. Principi, 16 Vet. App. 124 
(2002), the United States Court of Appeals for Veterans 
Claims (Court) held that a veteran's unit records constituted 
independent descriptions of rocket attacks that were 
experienced by his unit when he was stationed in Vietnam, 
which, when viewed in the light most favorable to him, 
objectively corroborated his claim of having experienced 
rocket attacks.  The Court reiterated that although the unit 
records did not specifically identify the veteran as being 
present during the rocket attacks, the fact that he was 
stationed with a unit that was present while such attacks 
occurred suggested that he was in fact exposed to the 
attacks.

II.  PTSD

Based upon a review of the claims file, including the 
veteran's service personnel records, the Board finds that the 
veteran did not engage the enemy in combat during his active 
duty service and was not a POW.

A review of the veteran's service medical records indicate 
that the veteran neither treated for nor was diagnosed with 
PTSD or any other psychiatric disorder during his active duty 
service.  Service medical records reference the veteran's 
reported stressors:  a December 1986 motor vehicle accident 
in which the veteran was a front seat passenger, and a 
September 1987 incident in which the veteran was struck in 
the head with a jackhammer by a fellow serviceman.  A 
subsequent December 1987 mental status examination, however, 
revealed normal findings as the veteran demonstrated normal 
behavior, unremarkable mood and affect, normal thought 
content, good memory, and appeared fully alert and oriented.

Similarly, post-service treatment records do not indicate any 
diagnosis of PTSD.  Records from the VA medical center (VAMC) 
in Hampton, Virginia for treatment from July 2000 to August 
2004 indicate that the veteran received substance abuse 
treatment, but do not reflect any diagnosis of PTSD.

At an April 2004 VAMC substance abuse treatment, the veteran 
reported depression and serious anxiety and tension.  He 
denied any prior hospitalization or private outpatient 
treatment for any psychological or emotional problems.  
Despite his reported psychiatric symptoms, he also denied 
experiencing any chronic medical problems that interfered 
with his life.  In an addendum report later that month, the 
VA physician opined that the veteran's bouts of depression 
were brought about by his alcohol and substance abuse.

In June 2004, the veteran returned to the VAMC for follow-up 
substance abuse treatment.  During that visit, he 
specifically inquired of the physician why PTSD was not being 
considered as a possible diagnosis.  The veteran became 
tearful and reported that "things just weren't right" since 
the in-service December 1986 motor vehicle accident and 
September 1987 incident in which he was struck with a 
jackhammer.  With regard to his symptoms, he reported 
nightmares, a desire to avoid closeness with other people, 
depression, crying spells, a feeling of guilt for being 
unable to achieve a good living, sadness, decreased 
concentration, decreased energy, and insomnia.  On 
examination, the veteran was alert and well-oriented, 
appeared in no acute distress, was pleasant and cooperative, 
and maintained good eye contact.  His speech was normal with 
no loose associations or flight of ideas.  He did not 
demonstrate any short- or long-term memory loss and his 
insight and judgment was intact.  The veteran was noted as 
exhibiting depression and impaired attention and 
concentration.  Based upon the examination, the VAMC 
physician concluded that the veteran did not meet the 
criteria for a diagnosis of PTSD.
The Board notes the veteran's contentions, expressed in his 
April 2004 VA Form 21-4138, May 2004 VA Form 21-4138, and 
December 2005 substantive appeal, that he experienced 
symptoms of PTSD during service and that such symptoms 
worsened after his discharge.  The credibility of those 
contentions, however, is undermined by the absence of any 
evidence indicating any in-service treatment of or diagnosis 
of PTSD as well as the absence of any competent post-service 
diagnosis of PTSD.  See Buchanan v. Nicholson, 451F.3d 1331, 
1336-7 (Fed. Cir. 2006) (holding the Board is obligated to, 
and fully justified in, determining whether lay testimony is 
credible in and of itself, and that the Board may weigh the 
absence of contemporary medical evidence against lay 
statements).

Moreover, the Court has consistently held that service 
connection may not be predicated on lay assertions of medical 
causation.  See Grottveit v. Brown, 5 Vet. App. 91, 92-93 
(1993).  In the present case, the veteran has not been shown 
to possess the requisite medical training, expertise, or 
credentials needed to render either a diagnosis or a 
competent opinion as to medical causation.  Accordingly, his 
lay opinion does not constitute competent medical evidence 
and lacks probative value as to the matter of medical 
diagnoses and causation.  See also Layno v. Brown, 6 Vet. 
App. 465, 470 (1994) (a veteran is competent to report that 
on which he or she has personal knowledge); Espiritu v. 
Derwinski, 2 Vet. App. 482 (1992) (a veteran is not competent 
to offer opinions on medical diagnosis or causation). 

Based upon the record, the Board finds that the veteran has 
not been diagnosed with PTSD.  As such, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim for service connection for PTSD and that claim must be 
denied.  See Buchanan v. Nicholson, 451F.3d 1331, 1336-7 
(Fed. Cir. 2006) (holding the Board is obligated to, and 
fully justified in, determining whether lay testimony is 
credible in and of itself, and that the Board may weigh the 
absence of contemporary medical evidence against lay 
statements).

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

III.  Residual symptoms from head trauma and concussion

September 1987 records relating to in-service treatment 
rendered at Tacoma General Hospital confirm that the veteran 
was treated for head injuries.  The record indicates that the 
veteran was unconscious at the time he was admitted.  A 
history provided by a fellow serviceman who transported the 
veteran to the hospital indicates that the veteran was 
accidentally struck by a jack and knocked to the ground where 
he struck his head again.  Examination revealed several 
lacerations to the veteran's external left ear, abrasions and 
superficial lacerations on the right side of his forehead, 
and blood in the external auditory canal.  No blood was 
present behind the veteran's tympanic membrane.  A CT scan of 
the veteran's head was normal.  After eight hours of 
observation, the veteran was noted as being fully conscious, 
alert, and in no acute distress, and he was discharged from 
care.

A service medical record indicates that the veteran sought 
follow-up care two days later at his military base for 
ongoing headaches and tenderness on his forehead.  A medical 
history provided by the veteran indicates that he was struck 
on his head by a jackhammer.  An examination confirmed that 
the veteran received stitches on his left ear.  X-rays that 
were taken at Tacoma General Hospital were reviewed and 
interpreted as being negative.  The veteran was diagnosed 
with post-concussion headaches and advised to return if his 
headaches worsened.

Subsequent service medical records do not indicate any 
further treatment for the head injury or any complaints of 
ongoing headaches or other related symptoms.  Similarly, the 
record does not indicate any such post-service treatment or 
complaints.

The only other evidence of record supporting the veteran's 
claim is his own lay opinion expressed in a May 2004 VA form 
21-4138, in which he simply claims a current disability 
related to the head trauma suffered during active duty.  The 
veteran's contention in that regard is substantially rebutted 
by the absence of any medical treatment records in support of 
same.  See Buchanan, 451 F.3d at 1336-7.

As noted above, the Court has consistently held that service 
connection may not be predicated on lay assertions of medical 
causation, the veteran has not been shown to possess medical 
expertise, and his lay opinion does not constitute competent 
medical evidence.  See Grottveit, 5 Vet. App. at 92-93; 
Layno, 6 Vet. App. at 470 (1994); Espiritu, 2 Vet. App. 482.  
Overall, the preponderance of the evidence is against the 
veteran's claim of service connection for residual symptoms 
from head trauma and concussion suffered in service, and this 
claim must be denied.  As noted above, VA is statutorily 
required to resolve the benefit of the doubt in favor of the 
veteran when there is an approximate balance of positive and 
negative evidence regarding the merits of an outstanding 
issue; that doctrine is not applicable in this case because 
the preponderance of the evidence is against the veteran's 
claim.  See Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. § 
5107(b).

IV.  Unspecified mental disorder other than PTSD

In his May 2004 VA Form 21-4138, the veteran claims to be 
presently suffering from "a mental disorder" as a result of 
the 1986 motor vehicle accident and September 1987 trauma to 
his head.

As fully set forth in Section I above, the veteran's service 
medical records do not indicate any in-service treatment for 
any psychiatric symptoms or any diagnosis of a psychiatric 
disorder.

The April 2004 VAMC substance abuse treatment record, 
discussed in full in Section I above, documents complaints of 
depression and serious anxiety and tension. The VA physician 
opined, however, that such symptoms were brought about by the 
veteran's substance and alcohol abuse.

In June 2004, also discussed in Section I above, an 
evaluation of the veteran confirmed a diagnosis of depressive 
disorder and substance abuse.  No opinion was rendered, 
however, linking the veteran's depression to any injury or 
illness during active duty service.

Notwithstanding the veteran's contention that he is presently 
experiencing a disability, such a contention is substantially 
rebutted by the absence of any medical treatment records 
supporting the same.  See Buchanan, 451 F.3d at 1336-7.  And, 
as noted above, the veteran has not been shown to have 
medical expertise and his lay opinion does not constitute 
competent medical evidence.  See Layno, 6 Vet. App. at 470; 
Espiritu, 2 Vet. App. 482.  Overall, the preponderance of the 
evidence is against this claim, which must be denied.  And, 
as the preponderance of the evidence is against the veteran's 
claim, the doctrine of resolution of reasonable doubt in the 
veteran's favor does not apply to the determination in this 
claim.  See Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. 
§ 5107(b).

V. Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Any error in notification should be 
presumed prejudicial, and VA has the burden of rebutting this 
presumption.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

38 C.F.R. § 3.159 has been revised in part recently.  These 
revisions are effective as of May 30, 2008.  73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule, among other 
changes, removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  

The veteran and his representative were notified of the 
information and evidence needed to substantiate and complete 
claims for service connection for PTSD, residual symptoms 
from a head injury and concussion, and mental disorders in a 
May 2004 notification letter.  In March 2006, the veteran was 
notified that a disability rating and an effective date for 
the award of benefits are assigned in cases where service 
connection is warranted.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  This matter was not subsequently 
readjudicated by the RO.  Any deficiencies of notification 
that a disability rating and an effective date for the award 
of benefits are assigned in cases where service connection is 
warranted, however, are not prejudicial insofar as the 
veteran's claims are being denied.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).
 
In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate a 
claim.  The veteran's service medical records, service 
personnel records, VAMC treatment records and identified 
private treatment records have been obtained.

The Board notes that the veteran has not undergone a VA 
examination for his claimed PTSD, residuals for head injury 
and concussion, or unspecified mental disorder.  Under 
38 U.S.C.A. § 5103A(d), a VA medical examination is to be 
afforded the veteran where such an examination "is necessary 
to make a decision on the claim."  A VA examination is 
"necessary" where the evidence, taking into consideration 
all information and lay or medical evidence:  (1) contains 
competent evidence that the veteran has a current disability, 
or persistent or recurrent symptoms of disability; and (2) 
indicates that the disability or symptoms may be associated 
with the veteran's active military, naval, or air service; 
and (3) does not contain sufficient medical evidence for VA 
to make a decision on the claim.  In this case, given the 
absence of a competent medical diagnosis of PTSD, any current 
residual symptoms from head injury and concussion, or any 
unspecified mental disorder other than PTSD, a VA examination 
is not "necessary."

Overall, there is no evidence of any VA error in notifying or 
assisting the veteran and his representative that reasonably 
affects the fairness of this adjudication.


ORDER

Service connection for post-traumatic stress disorder (PTSD) 
is denied.

Service connection for residual symptoms from head trauma and 
concussion is denied.

Service connection for unspecified mental disorder, other 
than PTSD is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


